DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura (US 9,243,679).
In Re claim 1, Shimamura disclose a hydraulic damping mount (1), comprising: a membrane (32) having a first leg (31); a second leg (29); a base (32b) connecting the two legs, wherein the thickness of the first leg is twice the thickness of the second leg.
In Re claim 2, see fig. 1.

In Re claim 5, the legs are positively connected between a core (23) and an outer tube (2).
In Re claim 6, the inner and outer first and second legs are spaced radially from each other (see fig. 1).  The examiner notes that the term “approximately” renders the claim limitation broad, thereby encompassing distances other than 1-10mm.  The examiner further points out that that Shimamura discloses vibration amplitudes in the range of 1mm (col. 8, lines 34-45).

Claims 1-9, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al. (US 6,981,696).
In Re claim 1, Hatano et al. disclose a hydraulic damping mount (10), comprising: a membrane (46) having a first leg (adjacent 52); a second leg (adjacent 54); a base (48) connecting the two legs, wherein the thickness of the first leg is twice the thickness of the second leg.
In Re claim 2, see fig. 1.
In Re claims 3 and 4, see inner first leg (adjacent 54) and outer first leg (adjacent 52) in fig. 1.
In Re claim 5, the legs are positively connected between a core (12) and an outer tube (14, 24).
In Re claim 6, the inner and outer first and second legs are spaced radially from each other (see fig. 1).  The examiner notes that the term “approximately” renders the claim limitation broad, thereby encompassing distances other than 1-10mm.

In Re claim 8, see damping duct (62, 68).
In Re claim 9, see damping mount (10); core, mounting bolt (col. 6, lines 49-51); outer tube (14); first elastomer body (16); second elastomer body (36); a first fluid chamber (64); a second fluid chamber (44); and a damping duct (62, 68)
In Re claim 13, see second elastomer body (36).
In Re claim 18, see axially extending first elastomer body (16).

Allowable Subject Matter
Claims 10-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657